McAdam, J.
These two actions have been tried, and the fact that by stipulation one was to abide the event of the other does not alter the fact. Separate verdicts were rendered in each case, separate judgments may be entered, and separate bills of costs are taxable.
Costs follow the judgment as of course. The statute fixes the amount, which is unalterable by the court (see Downing v. Marshall, 37 N. Y. 380).
Hilderbrant v. Crawford (6 Lans. 502), intimates that under such circumstances “ perhaps ” but one trial fee is taxable. The question was not directly before the court in that case. In this case it is squarely presented. Taxation affirmed.